DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on August 12, 2022:
Claims 1-4, 11-14, 16-20 and 22 are pending;
The specification objection and prior art rejections are withdrawn in light of the amendment.
Specification
The substitute specification filed August 12, 2022 has been entered.
Allowable Subject Matter
Claims 1-4, 11-14, 16-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.  With respect to claims 1-4, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the cathode material of at least claim 1 comprising a lithium cobalt oxide, an oxide of cobalt, and a surface heterophasic structure comprising the lithium cobalt oxide and the oxide of cobalt, wherein a molecular formula of the cathode material is the specific formula recited therein and wherein the cathode material exhibits the combination of characteristic Raman spectrum peaks and wherein the peak intensity of I1/I3 is in the range recited therein.
As set forth in the previous Office Action, the inclusion of the particular molecular formula of the cathode material is not reasonably taught nor suggested by the prior art and furthermore not reasonably taught or suggested in combination with the remaining features of claim 1 (lithium cobalt oxide, an oxide of cobalt, a surface heterophasic structure comprising the lithium cobalt oxide and the oxide of cobalt, and the cathode material exhibiting the combination of characteristic Raman spectrum peaks and wherein the peak intensity of I1/I3 is in the range recited therein).
b.  With respect to claims 11-14 and 16, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the cathode of at least claim 11 comprising a lithium cobalt oxide, an oxide of cobalt, and a surface heterophasic structure comprising the lithium cobalt oxide and the oxide of cobalt, wherein a molecular formula of the cathode material is the specific formula recited therein and wherein the cathode material exhibits the combination of characteristic Raman spectrum peaks and wherein the peak intensity of I1/I3 is in the range recited therein.
As set forth in the previous Office Action, the inclusion of the particular molecular formula of the cathode is not reasonably taught nor suggested by the prior art of record and furthermore not reasonably taught or suggested in combination with the remaining features of the cathode of claim 11 (lithium cobalt oxide, an oxide of cobalt, a surface heterophasic structure comprising the lithium cobalt oxide and the oxide of cobalt, and the cathode material exhibiting the combination of characteristic Raman spectrum peaks and wherein the peak intensity of I1/I3 is in the range recited therein).
c.  With respect to claims 17-20 and 22, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the electrochemical device of at least claim 17 (the device comprising an anode, separator, electrolyte and cathode comprising a cathode material), wherein the cathode material comprises a lithium cobalt oxide, an oxide of cobalt, and a surface heterophasic structure comprising the lithium cobalt oxide and the oxide of cobalt, wherein a molecular formula of the cathode material is the specific formula recited therein and wherein the cathode material exhibits the combination of characteristic Raman spectrum peaks and wherein the peak intensity of I1/I3 is in the range recited therein.
As set forth in the previous Office Action, the inclusion of the particular molecular formula of the cathode is not reasonably taught nor suggested by the prior art of record and furthermore not reasonably taught or suggested in combination with the remaining features of the electrochemical device of claim 17 (lithium cobalt oxide, an oxide of cobalt, a surface heterophasic structure comprising the lithium cobalt oxide and the oxide of cobalt, and the cathode material exhibiting the combination of characteristic Raman spectrum peaks and wherein the peak intensity of I1/I3 is in the range recited therein).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725